Title: William P. DuVal to James Madison, 14 November 1826
From: Duval, William
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Tallahassee 
                                
                                Novr. 14th: 1826
                            
                        
                        Coln. Edgar Macon has been most wantonly and crewelly persecuted by a set of unprincipled and abandoned men in
                            St Augustine–every attempt has been made by Judge Smith to put him down in disgrace and the Government by vile
                            misrepresentations have also been deceived so far as to aid in depriving Mr Mcon of his office—I know this young
                            gentleman to honorable, frank, and independant, and these traits of character constitute, all the offences and charges
                            that have been made against him—So far as my support and limited influence could be exercised they were always used for
                            his advantage and so long as I continue in my present station he shall find me ready to render him any service in my power
                            I have ventured to write to you on this subject as you must feel some solicitude for Mr. Macon, and to assure you that
                            whatever reports may reach you in relation to his conduct, which your own mind might condemn as improper, will prove to be
                            false
                        Mr. Macon will triumph over his enimies and yet succeed I hope, as his friends may desire—I shall treat him
                            as my son, and now hope in a short time to have his company here You may have learned that the People have elected him a
                            member of our Council I am with great respect and esteem your obt Sevt
                        
                            
                                Wm P Duval
                            
                        
                    